  Case 2:21-cv-03409-GRB-JMW Document 7 Filed 06/21/21 Page 1 of 1 PageID #: 155




                                               June 21, 2021

Hon. Gary R. Brown
United States District Court
100 Federal Plaza
Central Islip, New York 11722-9014

        Re:     John Does 1-10 v Suffolk County
                21 Civ. 3409 (GRB)

        Dear Judge Brown,

        I represent the plaintiffs, John Does 1-10, in the above-referenced matter.

        As the Court is aware, Plaintiffs’ motion for a Temporary Restraining Order and Preliminary
Injunction is pending. Plaintiffs’ motion is based, in part, in a letter sent to Plaintiffs and similarly
situated individuals from the Suffolk County Police Department dated May 20, 2021.

        No decision on Plaintiffs’ motion has yet been rendered.

       I write to inform the Court that the Suffolk County Police Department has sent out a letter dated
June 16, 2021 – the same date that the within Complaint was filed - to a second, separate group of
individuals who are similarly situated to Plaintiffs.

        Attached is a copy of the June 16, 2021 letter, virtually identical to the May 20, 2021 letter,
which also demands compliance with the Suffolk County’s demand to comply with the confiscation of
their private property, which was legally purchased and is legally owned, under the threat of arrest,
incarceration, and prosecution.

        Thank you for the Court’s consideration and attention to this matter.

Sincerely,

/s/
Amy L. Bellantoni
Encl.




2 Overhill Road, Suite 400                     info@bellantoni-law.com                         (914) 367-0090 (t)
Scarsdale, New York 10583                      www.bellantoni-law.com                          (888) 763-9761 (f)
